Citation Nr: 9918471	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Evaluation of a low back disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
August 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
in which the RO, among other things, granted service 
connection for a back disorder and assigned a 10 percent 
evaluation, and denied service connection for a foot 
disorder, a right shoulder disorder, an ankle disorder, a 
right elbow disorder, and sinusitis.  The veteran appealed 
these issues.  In a September 1997 Board decision, service 
connection was denied for a foot disorder, a right shoulder 
disorder, an ankle disorder, a right elbow disorder and 
sinusitis.  The issue of entitlement to a higher rating for a 
low back disorder was remanded to the RO for evidentiary 
development.  That issue has been re-characterized as 
reflected on the title page of this decision, pursuant to the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).


FINDING OF FACT

The veteran's low back disorder, with consideration of pain 
on motion and pain on repeated activity, is productive of 
disability that equates to moderate limitation of motion.


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the veteran's service-connected low back disorder are met.  
38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Slight limitation of motion of the lumbar spine is rated 10 
percent disabling.  When limitation of motion of the lumbar 
spine is moderate, a 20 percent rating is assigned.  When 
limitation of motion of the lumbar spine is severe, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).

Considering the totality of the positive clinical findings, 
the Board finds that the veteran's low back disorder more 
nearly approximates the disability picture contemplated by 
Diagnostic Code 5292 for a 20 percent rating.  38 C.F.R. § 
4.7 (1998).

In determining functional disability, VA has a duty to 
consider the veteran's pain.  38 C.F.R. § 4.40.  DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).  Pursuant to the Board's 
September 1997 remand, treatment records were received from 
Brown Chiropractic Center for the period from July 1997 
through March 1998.  Appellate review of these records 
reveals that the veteran had problems with standing, or 
driving for long periods of time.  He quit gardening and 
running.  He was treated intermittently for various 
orthopedic complaints, including low back pain.

On VA orthopedic examination in February 1998, the veteran 
complained of chronic low back pain that was increased with 
activity.  He reported that bending and lifting were 
bothersome, as well as prolonged periods of sitting, driving, 
or riding in automobiles.  He indicated that he had stopped 
running because of low back pain and described flare-ups 
which required chiropractic and/or emergency room visits.  On 
examination, the veteran was observed to have an unremarkable 
gait pattern.  There was no evidence of spasm or tenderness 
in the back region.  Range of motion revealed lumbar flexion 
possible to 80 degrees with pain over the last 10 degrees of 
motion; extension was possible to 30 degrees with pain over 
the last five degrees of motion; right lateral bending was 
performed to 40 degrees without any evidence of pain; left 
lateral bending was performed to 25 degrees with pain over 
the last 5 degrees of motion; and lateral rotation to 35 
degrees was performed bilaterally with discomfort noted on 
the end of motion.  Supine straight leg raising was negative.  
The veteran was able to heel and toe walk and squat and rise.  
He exhibited 5/5 strength in the lower extremities.  

In response to the questions posed in the September 1997 
Board remand, the VA examiner indicated that the veteran did 
not exhibit weakened movement, excess fatigability or 
incoordination.  However, the examiner stated that pain could 
further limit the veteran's functional ability during a 
flare-up or when the back was used over a period of time.

With resolution of reasonable doubt in the veteran's favor, 
and because of the description provided by the VA examiner in 
February 1998 which shows a likelihood of increased 
functional impairment during flare-up or due to repeated use 
of the back, the Board finds that the veteran's low back 
disorder is more appropriately rated as moderately disabling.  
For this reason, an increased 20 percent rating for the 
veteran's low back disorder is granted.  

The Board also concludes that, because of the veteran's 
ability to move through certain arcs as noted above without 
pain, such as 70 degrees of flexion, or 25 degrees of 
extension, and because difficulties do not appear to bother 
the veteran until after prolonged activity, a higher rating 
on account of severe disability is not warranted.  Moreover, 
there is nothing of record to suggest that a rating higher 
than 20 percent should be assigned for any period during the 
pendency of his claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

Entitlement to a 20 percent rating for a low back disorder is 
granted, subject to laws and regulations governing the 
payment of monetary awards.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

